Citation Nr: 0211919	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of recovery of the 
overpayment of Department of Veterans Affairs disability 
pension benefits in the amount of $5,791.00 was timely filed.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 waiver decision by the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim on the basis 
that he did not submit a timely request for waiver of the 
overpayment.

The appellant appeared at a hearing held at the RO on 
September 18, 2001.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  Based on information relating to the veteran's receipt of 
Social Security Administration benefits, his pension award 
was retroactively terminated and an overpayment in the amount 
of $5,791.00 was created as a result.

2.  On August 6, 1994, VA's Debt Management Center informed 
the veteran in writing of an overpayment of VA disability 
pension benefits in the amount of $5,791.00 and his appellate 
and waiver rights.

3.  A request for waiver of recovery of the overpayment of VA 
disability pension benefits was received by VA on May 3, 
1999.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA disability pension benefits in the amount of $18,584.43 
was not received.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.963 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2001).

The record shows that the veteran was awarded VA disability 
pension benefits in an April 1992 rating decision.  He was 
advised to report changes in the amount of income based on 
receipt of Social Security benefits.  In May 1994, the 
appellant notified the RO that he had been receiving Social 
Security benefits since June 1993.  In a June 1994 letter, 
the RO notified the veteran of the proposal to terminate his 
benefits and informed him that he had 60 days to submit 
evidence to show termination should not be made.  The 
appellant did not respond, and, thereafter, the RO terminated 
the veteran's VA disability pension benefits, and this 
resulted in an overpayment.  In an August 6, 1994 letter from 
VA Debt Management Center (DMC), the veteran was informed in 
writing of the overpayment of VA disability pension benefits 
in the amount of $5,791.00 and of his appellate and waiver 
rights.

On May 3, 1999, the RO received a Financial Status Report 
from the veteran.  Subsequent telephone contact with the 
veteran revealed that he wanted the overpayment to be waived.  
In August 1999 the Committee determined that the veteran's 
waiver request was not timely.

The veteran contends that his request for waiver was delayed 
because he was receiving treatment for a psychiatric disorder 
during the 180-day waiver request period.  He also argues 
that it would be a financial hardship for him to repay his VA 
indebtedness.

The veteran was informed in writing of the overpayment of VA 
pension benefits in the amount of $5,791.00 and his waiver 
rights by a letter dated August 6, 1994.  VA DMC verified 
that the first demand letter for the debt in the amount of 
$5,791.00 was sent on August 6, 1994, to the veteran's 
address of record and was not returned as undeliverable by 
the United States Post Office.  At his September 2001 
hearing, the veteran acknowledged that he had received 
notification of the overpayment and had failed to act within 
the 180-day period thereafter.  The veteran's request for 
waiver of the overpayment of $5,791.00 was received on May 3, 
1999, more than 180 days after the date of the first notice 
of indebtedness on August 6, 1994.

Neither the veteran nor his representative has contended 
there were any circumstances beyond his control that caused a 
delay in his receipt of the notification of the indebtedness.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption 
of regularity of administrative process in the absence of 
clear evidence to the contrary); see also Jones v. West, 
12 Vet. App. 98, 101 (1998) (a presumption of regularity 
attaches to the mailing of notice to the latest address of 
record); Hyson v. Brown, 5 Vet. App. 262, 264-65 (1993) (the 
presumption of regularity does not attach when notice is 
returned as undeliverable).  Because there is no evidence or 
allegation that the notification to the veteran of this 
indebtedness was not received by him or received beyond the 
time customarily required for mailing a response, the Board 
concludes that there is no evidence of record that could be 
reasonably construed as a timely filed waiver request.  Thus, 
the veteran does not meet the basic eligibility requirements 
for waiver of recovery of an indebtedness under 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. § 1.963 (2001).  Although 
the veteran contends that his waiver request was delayed 
because he was under treatment for a psychiatric disorder 
during the 180-day period following the August 6, 1994 
overpayment letter, records from Suncoast Center for 
Community Mental Health do not support his assertion.  These 
records show treatment of the veteran for major depression 
from February 1993 to October 1994.  The 180-day period for 
him to request a waiver of the overpayment did not expire 
until February 1995.  Further, the appellant did not seek 
waiver of the overpayment until May 1999.  Although the Board 
is sympathetic to the veteran's current financial 
circumstances, the veteran's claim must be denied as a matter 
of law.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
application for waiver of recovery of the overpayment in the 
amount of $5,791.00 is denied.

In reviewing the issue of the timeliness of the veteran's 
request for waiver of recovery of overpayment of $5,791.00, 
the Board observes that the VA has secured or attempted to 
secure all relevant records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran and his 
representative have been advised by the statement of the case 
of the evidence that would be necessary for him to 
substantiate this claim.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.




	(CONTINUED ON NEXT PAGE)

ORDER

The veteran's request for waiver of recovery of VA 
indebtedness in the amount of $5,791.00 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


